Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (USPN 2019/0285950).

With regard to claim 1,
Liu et al. disclose a backlight unit (42) comprising: a light emitting unit including a plurality of light emitting elements (38); a light conversion sheet (28) having a plurality of light conversion patterns (120/122) disposed at positions corresponding to the plurality of light emitting elements; and a phosphor film (34) disposed on the light conversion sheet and including a partition wall (246, see figure 50c) dividing a light emitting surface into a plurality of sub-blocks (therebetween) and a phosphor film (40) disposed on the plurality of sub-blocks. 
With regard to claim 11,
Liu et al. disclose a display device comprising: a display panel (24); and a backlight unit (40) disposed under the display panel and emitting light to the display panel, wherein the backlight unit includes a light emitting unit having a plurality of light emitting elements (38), a light conversion sheet (28) having a plurality of light conversion patterns (120/122) disposed at positions corresponding to the plurality of light emitting elements, and a phosphor film (34) disposed on the light conversion sheet and including a partition wall (246, see figure 50c) dividing a light emitting surface into a plurality of sub-blocks and the phosphor film (40) disposed on the plurality of sub-blocks. 
With regard to claims 2, 12,
Liu et al. disclose the backlight unit of claims 1, 11, wherein the phosphor film includes a first transparent film (251) and a second transparent film (41) respectively disposed on upper and lower portions of the partition wall. 

Liu et al. disclose the backlight unit of claims 2, 12, wherein the partition wall includes a transparent resin (246). 
With regard to claims 4, 14,
Liu et al. disclose the backlight unit of claims 3, 13, further comprising an optical filter (253) disposed between the first transparent film and the transparent resin or between the second transparent film and the transparent resin (see figure 50c). 
With regard to claims 5, 15,
Liu et al. disclose the backlight unit of claims 1, 11, wherein the partition wall (246) has a tapered shape (see figure 54). 
With regard to claims 6, 16,
Liu et al. disclose the backlight unit of claims 1, 11, wherein the light emitting unit further includes a reflector (114) disposed around the plurality of light emitting elements. 
With regard to claims 7, 17,
Liu et al. disclose the backlight unit of claims 1, 11, further comprising an optical sheet (245) disposed on the phosphor film. 
With regard to claims 8, 18,
Liu et al. disclose the backlight unit of claims 7, 17, wherein the partition wall has a maximum thickness the same as a thickness of the optical sheet (see figure 50c). 
With regard to claim 9, 19,
Liu et al. disclose the backlight unit of claims 1, 11, wherein the plurality of light conversion patterns adjusts an emission direction of light emitted from the light emitting element (lenses 120). 
With regard to claims 10, 20,
Liu et al. disclose the backlight unit of claims 1, 11, wherein the plurality of light conversion patterns has a greatest thickness at a center portion (See lenses 120). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2019/0324184, 2014/0204578, 2015/0021634, 2012/0218752, 2016/0076737, 2019/0369442.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879